In a proceeding pursuant to article 4 of the Family Court Act, the father appeals from an order of the Family Court, Westchester County, dated November 27, 1979, which modified a prior order of the same court dated March 22, 1979, by, inter alia, (1) increasing the child support payments $50 per week per child (2) requiring him to pay the college expenses for his son Jonathan, and (3) awarding a counsel fee of $1,800 to the petitioner mother. Order modified, on the law, by deleting the fifth decretal paragraph thereof. As so modified, order affirmed, without costs or disbursements, and the matter is remanded to the Family Court for further proceedings consistent herewith. In light of the appellant father’s substantial assets and the changed circumstances of his children, the amount of child support was properly increased (see Matter of Gottwals v Gottwals, 67 AD2d 664). The counsel fee awarded was reasonable. It was error, however, to require appellant to pay the tuition expenses for his son Jonathan. The record is too ambiguous for us to reach a determination as to whether he agreed to assume this expense or whether special circumstances justifying such an award exist (see Koren v Koren, 70 AD2d 950). Further proceedings are therefore required so that these ambiguities may be explicitly resolved on the record. Damiani, J. P., Lazer, Gibbons and O’Connor, JJ., concur.